      Case 2:20-cv-00147 Document 15 Filed on 07/16/20 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

 OSCAR GONZALEZ,

 Plaintiff,                                          Case No. 2:20-cv-00147

 v.                                                  Honorable Judge David S. Morales

 KEY-EMP INVESTMENT, INC. d/b/a
 ECONOMY FINANCE CO.,

 Defendant.

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        NOW COMES OSCAR GONZALEZ (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd., and, in support of his Notice of Voluntary Dismissal with Prejudice, state as

follows:

        Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily

dismisses his claims against the Defendant, KEY-EMP INVESTMENT, INC. d/b/a ECONOMY

FINANCE CO., with prejudice. Each party shall bear its own costs and attorney fees.

Dated: July 16, 2020                                Respectfully Submitted,

                                                    /s/ Nathan C. Volheim
                                                    Nathan C. Volheim Esq.
                                                    Federal I.D. 3098183
                                                    Counsel for Plaintiff
                                                    Admitted in the Southern District of Texas
                                                    Sulaiman Law Group, Ltd.
                                                    2500 S. Highland Avenue, Suite 200
                                                    Lombard, IL 60148
                                                    Phone (630) 575-8181 x113
                                                    Fax: (630)575-8188
                                                    nvolheim@sulaimanlaw.com
      Case 2:20-cv-00147 Document 15 Filed on 07/16/20 in TXSD Page 2 of 2




                                 CERTIFICATE OF SERVICE
        I, the undersigned, hereby certify that on July 16, 2020 a true and correct copy of the above

and foregoing document was filed with the Court and served on all parties requested electronic

notification.



                                                                     /s/ Nathan C. Volheim
                                                                     Nathan C. Volheim Esq.
